Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, term "about" in claim 3 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner interprets claim 3 as reciting “within 25% of 35 degrees”. 
Regarding claim 4, term "about" in claim 4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner interprets claim 4 as reciting “within 25% of 10 degrees”. 


Regarding claim 6, term "about" in claim 6 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner interprets claim 6 as reciting “within 25% of .11 millimeters”. 
Regarding claim 7, term "about" in claim 7 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner interprets claim 7 as reciting “within 25% of 1 millimeter”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (U.S Patent No. 5,875,976), hereinafter referred to as Nelson.


    PNG
    media_image1.png
    938
    660
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    278
    346
    media_image2.png
    Greyscale

Regarding claim 2, Nelson discloses all of claim 1, as previously discussed. Nelson further discloses the thread (thread 16, Fig. 7) is sawtooth shaped (see Fig. 7) and the second angle (see col. 6, 
Regarding claim 3, Nelson discloses all of claim 1, as previously discussed. Nelson further discloses the first angle (alpha, Fig. 7) is within 25% of 35 degrees (col. 6, line 28). 35 degrees falls within the range of 20-40 degrees disclosed by Nelson.
Regarding claim 4, Nelson discloses all of claim 1, as previously discussed. Nelson further discloses the second angle is within 25% of 10 degrees (col. 6, lines 25-26). 
Regarding claim 5, Nelson discloses all of claim 1, as previously discussed. Nelson further discloses the lower face (see Examiner Annotated Fig. 2 above) of the thread (thread 16, Fig. 7) of the nozzle (nozzle 10, Fig. 1) bears on a complementary upper face (col. 10, lines 29-35) of the tapping (groove 36, Fig. 3) formed by the body (injector 30, Fig. 1), to resume axial thrust forces transmitted by the nozzle (nozzle 10, Fig. 1) during injection. Although not specifically stated by Nelson, there is a necessarily a complementary upper face in the grooves 36 of Fig. 3 in order for the threads to fit within the grooves as descried in col. 10, lines 29-35. The Examiner notes that the limitation “ to resume axial thrust forces transmitted by the nozzle during injection” is being treated as a functional language recitation and the Examiner is of the position that the device is of Nelson is capable of performing this function since the threads 16 of Nelson are engaged with the grooves 36 of Nelson.
Regarding claim 7, Nelson discloses all of claim 1 as previously discussed. Nelson further discloses a pitch of the thread is within 25% of one millimeter (see claim 7). Nelson discloses a pitch ranging from 0.04 inches to 0.2 inches which is equivalent 1.016 mm to 5.08 mm, therefore within 25% of 1 mm falls within the range. 
	Regarding claim 8, Nelson discloses all of claim 1 as previously discussed. Nelson further discloses the nozzle is made by injection molding. The claimed phase “the nozzle is made by injection molding” is being treated as a product-by-process limitation and since it has been held that a product-.
Regarding claim 9, Nelson discloses all of claim 1, as previously discussed. Nelson further discloses the body is made by injection molding. The claimed phase “the body is made by injection molding” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Nelson is silent as to the process used to make the body, it appears that Nelson’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of plastic material (see col. 9, lines 7-8 of Nelson).  MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S Patent No. 5,875,976) as applied to claim 1 above, and further in view of ASME B1.1 – 1989
Regarding claim 6, Nelson discloses all of claim 1, as previously discussed. Nelson further discloses a portion that connects two adjacent triangles formed by the thread. See Examiner Annotated Fig. 3 below. This portion is what is typically referred to as the root of a screw thread. 

ASME B1.1-1989 describes standard for screw threads, further teaching a rounded root is an alternative to a flat root (paragraph 2.3 1). ASME B1.1-1989 further teaches the radius of curvature of the root is not less than 0.108 times the pitch. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the portion that connects two adjacent triangles of Nelson to be rounded instead of flat, as taught by ASME B1.1-1989. In addition, it would be obvious to apply the teachings of ASME B1.1-1989 regarding radius of curvature to conclude the radius of curvature of the device of Nelson is within 25% of 0.11 millimeters because it is equal to 0.108 times the pitch, the pitch which can be considered to be 1 mm (as supported by Nelson in claim 7), therefore the radius of curvature would be 0.108 mm, which is within 25% of 0.11 mm. One of ordinary skill in the art would have been motivated to make this modification of a flat to round root in order to reduce the rate of crest wear and improve fatigue strength, as taught by ASME B1.1-1989, paragraph 2.3 1. 
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify Nelson to include the curvature radius of within 25% of 0.11 millimeters since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).

    PNG
    media_image3.png
    280
    323
    media_image3.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S Patent No. 5,875,976) as applied to claim 1 above, and further in view of ヘイズ，ジョン・ウィリアム et al. (JP 5732039 B2) hereinafter referred to as ヘイズ，ジョン・ウィリアム. 
Regarding claim 10, Nelson discloses all of claim 1, as previously discussed. However, Nelson does not explicitly disclose the active ingredient contained in the tubular reservoir is selected from the group consisting of 15Attorney Docket No.: 0252-000009/US/NPA Methotrexate, Adrenaline, Sumatriptan, Hydrocortisone, Naloxone, Midazolam, Apomorphine, Ethylnatrexone bromide, Phytomenadione, Chlorpromazine hydrochloride, Zuclopenthixol acetate, Danaparoid sodium, Enoxaparin sodium, Estradiol cypionate, Medoxyprogesterone acetate, Medroparin calcium, Methylprednisolone acetate, Heparin calcium, and Terbulin.
ヘイズ，ジョン・ウィリアム teaches infusions of hazardous drugs using a needless injector (paragraph 85), further teaching injection of methotrexate. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the active ingredient of Nelson to be methotrexate as taught by ヘイズ，ジョン・ウィリアム.  One of ordinary skill in the art would have been motivated to make this modification in order allow the needless injector of Nelson to treat diseases such as rheumatoid arthritis and other autoimmune diseases, as taught by ヘイズ，ジョン・ウィリアム (paragraph 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783